Citation Nr: 1544651	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  14-16 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Philadelphia Pension Center


THE ISSUE

Whether the character of A.M.S.'s discharge is a bar to VA benefits. 


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

A.M.S. had service from September 1974 to September 1975, and was absent without leave (AWOL) from March 24, 1975 to July 22, 1975.  He died in January 2012.  His surviving spouse seeks VA benefits based on his service.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2013 administrative decision by the Department of Veterans Affairs (VA) Pension Center in Philadelphia, Pennsylvania.  


FINDINGS OF FACT

1.  A.M.S. was discharged from service under conditions other than honorable for the good of the service under a request for separation in lieu of a general court-martial.
 
 2.  The evidence does not demonstrate that the appellant was insane at the time of the offense.
 
 3.  A.M.S.'s service is considered to be a dishonorable period of service.


CONCLUSION OF LAW

The character of A.M.S.'s discharge is a bar to benefits administered by the Department of Veterans Affairs.  38 U.S.C.A. §§ 101(2), 5103A, 5303 (West 2014); 38 C.F.R. §§ 3.12, 3.13, 3.354 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

In a May 2013 letter, the RO advised the appellant that it was required to make a determination as to whether her husband's service was honorable for the purpose of eligibility for VA benefits.  She was invited to submit evidence and told that she was entitled to a personal hearing.  

The Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The appellant has been provided with every opportunity to submit evidence and argument in support of her claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of her claim.  

With respect to VA's duty to assist, service department records have been obtained and associated with the claims file.  The appellant has not otherwise identified any additional available evidence or information which could be obtained to substantiate the claim.  The Board is also unaware of any such outstanding evidence or information.  Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.  

The Board notes that a medical opinion was not obtained.  VA is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  The appellant has not asserted nor does the evidence show that her husband was, or might have been, insane at the time of the offenses in question leading to the other than honorable discharge.  Thus, a medical opinion need not be obtained.

The appellant has not identified any other evidence that could be obtained to substantiate the claim.  The Board also is unaware of any such outstanding evidence.  Therefore, the Board is satisfied that the originating agency has complied with the duty to assist requirements of the VCAA and the pertinent implementing regulation.  Accordingly, the Board will address the merits of the claim.

Analysis

The appellant seeks VA benefits based on the service of her deceased husband, A.M.S.  In support of her claim, she has stated that A.M.S. did not return from leave because he had to assist his family.  

The record reflects that A.M.S. missed the sailing of the USS Saratoga on March 25, 1975, after being advised of movement by his division officer at quarters on March 21, 1975.  He was AWOL until July 22, 1975, when he was apprehended by civil authorities and returned to military control.  

A person seeking VA benefits must first establish that they have attained the status of Veteran.  Holmes v. Brown, 10 Vet. App. 38 (1997).  Under applicable law, the term 'veteran' means a person who served in the active military, naval, or air service, and who was discharged or released there from under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  A discharge or release from active service under conditions other than dishonorable is a prerequisite to entitlement to VA pension or compensation benefits.  38 U.S.C.A. § 101(18); 38 C.F.R. § 3.12(a).  A discharge under honorable conditions is binding on the VA as to the character of discharge.  38 C.F.R. § 3.12(a) (2015).

There are two types of character of discharge bars to establishing entitlement for VA benefits: statutory bars found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c), and regulatory bars listed in 38 C.F.R. § 3.12(d).  

Here, the service member was discharged under other than honorable conditions based on his acceptance of an undesirable discharge to escape trail by general court-martial.  This is a statutory bar, and prevents payment of benefits. 38 C.F.R. § 3.12(d)(1). 

The law and regulation does provide exceptions to the application of the bar, however.  If the service member was insane at the time of the offense, the bar is lifted. 38 U.S.C.A. § 5330(b); 38 C.F.R. § 3.12(b), (c)(6).  In this instance there is no allegation or evidence that he had any mental disorder or was insane at the time of the offense or at discharge.  A hand written statement by A.M.S. indicates that he wished to be free from the Navy and acknowledged that it was a mistake to join.   He was represented by counsel when he signed an August 1975 statement requesting discharge for the good of the service and acknowledging the possible consequences.  Therefore, this exception is not applicable. 

The official certification of the appellant's other than honorable discharge reflects that the appellant was discharged as undesirable for the good of the service in lieu of trial by court martial. 

According to a Department of the Army statement signed in August 1975 by A.M.S. and witnessed by his counsel, he voluntarily requested discharge for the good of the service.  He acknowledged the charges against him and that he had been advised of the implications attached to his discharge, to include being ineligible for many VA benefits.  

According to a September 1975 decision, A.M.S. willingly accepted discharge in order to escape trial by Court Martial, as he was charged AWOL from March 24, 1975 to July 22, 1975.

A.M.S.'s discharge under other than honorable conditions is in this case a bar to VA benefits.  Insanity is not an applicable defense in this instance, and the appellant has failed to establish that her husband qualified as a Veteran (with a qualifying discharge).  Holmes v. Brown, 10 Vet. App. 38 (1997); Aguilar v. Derwinski, 2 Vet. App. 21 (1991) (before applying for benefits, person must demonstrate by preponderance of evidence qualifying service and character of discharge).  He accepted a bad conduct discharge in lieu of trial by court martial.  Consequently, the appellant has no legal entitlement to the VA benefits she seeks.  38 C.F.R. § 3.12(d) (2015).  As the preponderance of the evidence is against the appellant's claim, it must be denied.  38 U.S.C.A § 5107(b) (West 2014); 38 C.F.R. § 3.102  (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The character of A.M.S.'s discharge is a bar to VA benefits.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


